DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-3 as submitted on 4/8/20 were examined and are pending.

Claim Interpretation
	It is noted that the claims refer to “ridge” and it appears that the term as used in the present application has an applicant defined meaning as disclosed in paragraph 54 of the specification.  Specifically, a “ridge” is an element of a fingerprint, such as measurement or artifact of the fingerprint.  This definition for the term “ridge” was utilized when examination of the claims was performed, thus when a claim referred to “ridge statistics,” the term was taken to refer to statistics which were associated with an element of the fingerprint.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 3 are allowed over the prior art due to the combination of limitations recited in each claim.  Claim 2 was allowed due to dependency on claim 1.  
It is noted that there were many prior art which utilized biometric authentication in some form, including fingerprint authentication, to determine when a user is authorized to access a system.  In such systems, a comparison between stored biometric information and newly user provided biometric information is done to determine if there is enough of a statistical match between the two biometric dataset to authenticate a user.  For example, see US 2018/0109520.  
However, while the prior art discloses of storing the biometric/fingerprint dataset (i.e. ridge statistics), they do not discuss determining information loss caused by data privacy policies using either ridge statistics or the difference between entropies of samples of dataset.  More specifically, with respect to claim 1, the prior art does not teach “determining ridge statistics for the sample of data; measuring a first entropy of the sample of data; applying the data privacy policy to the sample of data; measuring a second entropy of the sample of data with the policy applied; calculating an information loss value based on the difference between the first entropy and the second entropy”.  With respect to claim 3, the prior art does not teach “determining ridge statistics for the sample of data; receiving a data privacy policy for a dataset of the data source; determining an estimate of information loss caused by the data privacy policy using the ridge statistics”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PONNOREAY PICH/Primary Examiner, Art Unit 2495